                   Case 1:20-cv-01117-CL            Document 1          Filed 07/10/20       Page 1 of 5

Pro Se 1 (Rey. 12/16) Complaint fo, a Ctvil Case



                                        UNITED STATES DISTRICT COURT
                                                             for the
                                                      District of Oregon

                                                     1-IBDFORD Division

                                                                                  1:20-cv-01117-CL
                                                                       Case No.
                                                                                  (to be filled in by the Clerk's Office)




L        The Parties to This Complaint
         A.         The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attac
                     ee ed.                                                      ,
                                                                                               .   .




                                                                                                                            Pagel of 5
                   Case 1:20-cv-01117-CL           Document 1   Filed 07/10/20   Page 2 of 5

Pro Se I {Rev. 12/16) Complaint for a Civil Case
                  Case 1:20-cv-01117-CL                      Document 1         Filed 07/10/20      Page 3 of 5

Pro ·se 1 (Rev.. 12/16) Complaint for a Civil Case

Il.       Basis for Jnrisdiction




         B.



                                a           If e plaintiff is an individual
                                            The p · tiff, (name)
                                                                   ----------------

                                b.                               corporation
                                           The plaintiff, (nam                                                 , is incorporated
                                                                   "\.-----------------
                                                                     ate of (name)
                                           and has its principal plac of business in the State of (name)



                               (If more than one plaintiffis named in t e complaint, attach an additionalpage providing the
                               same information/or each additional pl · tiff)

                   2.          The Defendant(s)

                               a          If the defendant is an individual
                                          The defendant, (name)      ______..,.__________ , is a citizen of
                                          the State of (name)                                               Or is a citizen of
                                          {foreign nation)


                                                                                                                         Page3 of S
                      Case 1:20-cv-01117-CL                 Document 1               Filed 07/10/20   Page 4 of 5

 Pro Se l"(Rev. 12/16) Complaint fora Civil Gase




                                b.         If the defendant is a corporation                                 --   ---   . - - ..   .    -----
                                           The defendant, (name)                                              , is incorporated under
                                                                       --------------
                                                   ws of the State of (name)                                                  , and has its
                                           principal pla




                                (If more than one defendant is named in the complaint,
                                same information for each additional defendant.)

                       3.~rsy                                                                                             .
                                The amount in controversy-the amount the plaintiff claims the defendant wes or the amount at



                                           --------
                                stake-is more than $75,000, not counting interest and costs of court, becaus~ ~lain):




 ~-··____... -•
m-:       Statement of Claim
                                ........
                                -
         Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
         facts showing that each pl · tiff is entitled to the damages or other relief sought. State how each defendant was
         involved and what each                id that caused the plaintiff harm or violated the plaintiff's rights, including
         the dat                                ent or condu       more than one claim is                   ber each claim and
                                                        . .                                                     .
         write a

            D
                  )




IV.     .Relief                                                                I,.

      ·. · State briefly and precisely what damages or other relief the pl~·
         · arguments. Include any basis for claiming that the wrongs alleg
           the amounts of any actual damages claimed for the acts alleged



        p~:z- ~-                                                     .
           punitive or exemplary damages claimet the amounts, and the r


                                             ~)~~
          rOJ4),~                                                                                                                  ..~
              ~
              LNVQ ..
                                                                                                                                   ~''" Bi
        wh-1~-~-'                                                                                                                      .,   ,
                   Case 1:20-cv-01117-CL                 Document 1     Filed 07/10/20        Page 5 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V. ..   : Certification and Closing
                                                                                                                 ="' .         •.
         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentia:ry support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies -with the
         requirements of Rule 11.

         A.         For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with tl:ie Clerk's Office may result
                    in the dismissal of my case.:     A     rr---..M
                    Da:te of signing:              •   f~_jlJLjd
                    Signature of Plaintiff
                    Printed


         B.

                    Date of signing:
                                                                                                  ••• ,:.."I,.

                                                                                                                         i .
                    Signature of Attorney
                   Printed Name of Attorney
                   Bar Number
                   Name of Law Firm
                   Street Address
                   State and Zip Code
                   Telephone Number
                   E-mail Address




                                                                                                                                    Page 5 of 5
